DETAILED ACTION
Examiner acknowledges receipt of the reply filed 12/8/2020, in response to the restriction requirement mailed 11/2/2020.
Claims 1, 3, 4, 7-9, 12-16, 18-20, 23-25, 27-30, 34, 37-39, 42, 43, 45, 46 and 48 are pending.  Claims 3, 4, 7, 15, 16, 18-20, 23-25, 27-30, 34, 37-39, 42, 43, 45, 46 and 48 have been withdrawn from further prosecution for the reasons set forth below.  
Claims 1, 8-9, and 12-14 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group 1 (claims 1, 3, 4, 7-9, and 12-14) without traverse in the reply filed on 12/8/2020 is acknowledged.
Claims 15, 16, 18-20, 23-25, 27-30, 34, 37-39, 42, 43, 45, 46 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/2020.
Applicant’s election of SEQ ID NO:1 as the representative species of the claimed fusion protein in the presence of a linker in the reply filed on 12/8/2020 is acknowledged.  The election was made without traverse.  Claims 1, 8-9, and 12-14 .

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1 and 12 objected to because of the following informalities:  
Regarding claim 1, the acronyms SIRPα and 41BBL should be written out in full in the first appearance in the claims.
Claim 12 should be amended to recite “(iii) co-stimulating an immune cells  … (iv) enhancing phagocytosis”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tykocinski (WO 2014/121093-previously cited), in view of Bedi (WO 2011/109789-previously cited).  
Tykocinski discloses a fusion protein comprising component A and component B, wherein component A comprises a CD47 blocker and component B comprise a TNF-related apoptosis-inducing ligand (TRAIL) and optionally comprising a linker between components A and B, wherein the CD47 blocker comprises at least a portion of the ectodomain of SIRPα. The linker may be selected from naturally occurring amino acids, and may comprise one amino acid, such as glycine linker (example 1, paras. [00007], [00077]-[00078], [00083], [00124]-[00125]). The fusion protein can inhibit a tumor cell's evasion of phagocytosis by macrophages, and trigger an apoptosis-inducing receptor. Thus, on a cell coexpressing CD47 and an activated TRAIL receptor, the fusion protein of the invention may lead to death and clearance of the tumor cell by two mechanisms (para. [00075]). 
Tykocinski do not explicitly teach that “component B” is 41BBL, inactivating ligand of the 41BB receptor (CD137), a member of the TNF receptor superfamily.

It would have been obvious to one of ordinary skill in the art to prepare a SIRPα-41BBL fusion protein comprising a single amino acid linker between SIRPα and 41BBL.  The skilled artisan would have recognized that Tykocinski taught a fusion protein comprising SIRPα and a ligand (TRAIL) that binds to a member of the tumor necrosis factor (TNF) receptor superfamily.  Tykocinski further taught that SIRPα and the ligand could be connected via a linker which could be a naturally occurring single amino acid (paras. [0022], [00124]).  The skilled artisan would have recognized that Bedi taught fusion proteins comprising 4-1BB ligand (41BBL), another member of the TNR receptor superfamily.  It would have been obvious for a person skilled in the art to substitute the component of TRAIL (TNF receptor superfamily) of the fusion protein disclosed in Tykocinski, with 41BBL (TNF receptor superfamily) as disclosed in Bedi to provide SIRPα-41BBL fusion proteins.  The skilled artisan would’ve had a reasonable expectation of success because both TRAIL and 41BBL are both members of the TNF 
Accordingly, a SIRPα-41BBL fusion protein of claim 1 is deemed to be rendered obvious.
Regarding claim 8, Bedi et al. teach that the linker can be a single amino acid income a naturally occurring (para. [00124]).  The reference further teaches that glycine linkers are preferred (para. [00125]).  A linker consisting of a single amino acid of glycine is obvious as being within the skill of the artisan.  Regarding claim 9, Tykocinski teaches that the SIRP alpha is preferably in the soluble form (para. [0078]).  Regarding claim 12, Tykocinski teaches that the SIRP alpha is in a form that specifically binds to CD47 can inhibit CD47 binding to SIRP alpha, for example, on a macrophage (para. [0078]).  Bedi et al. teach that the immunomodulatory moiety specifically binds 4-1BB (para. [0164]. 
Accordingly, claims 1, 8, 9, and 12 are rendered obvious by the teachings of the cited references.

Examiner comment 
SEQ ID NO:1 appears to be free of the prior art. The closest prior art to instant SEQ ID NO:1 is SEQ ID NO: 13 of Tykocinski (U.S. 2015/0353642).  Instant SEQ ID NO:1 has 64.5% sequence identity with SEQ ID NO: 13 of Tykocinski.
Claims 13 and 14, which recite SEQ ID NO:1, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Conclusion
No claims are allowed.
Claims 1, 3, 4, 7-9, 12-16, 18-20, 23-25, 27-30, 34, 37-39, 42, 43, 45, 46 and 48 are pending.  Claims 3, 4, 7, 15, 16, 18-20, 23-25, 27-30, 34, 37-39, 42, 43, 45, 46 and 48 are withdrawn.  
Claims 1, 8-9, and 12 are rejected.  Claims 13 and 14 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654